        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 1 of 39




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


DAVID LEIBOWITZ, BENJAMIN LEIBOWITZ,
JASON LEIBOWITZ, AARON LEIBOWITZ, and            No. 19 Civ. 09236 (KPF)
PINCHAS GOLDSHTEIN,                              ECF Case

                                Plaintiffs,

       v.

IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
OPERATIONS LIMITED, TETHER LIMITED,
TETHER INTERNATIONAL LIMITED,
DIGFINEX INC., PHILIP G. POTTER,
GIANCARLO DEVASINI, LUDOVICUS JAN
VAN DER VELDE, REGINALD FOWLER,
CRYPTO CAPITAL CORP., and GLOBAL
TRADE SOLUTIONS AG,
                         Defendants.

ERIC YOUNG, ADAM KURTZ, and DAVID
CRYSTAL on behalf of themselves and all others
similarly situated,                              No. 20 Civ. 00169 (KPF)
                                                 ECF Case
                                Plaintiffs,

       v.

IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
LIMITED, DIGFINEX INC., TETHER
OPERATIONS LIMITED, TETHER
INTERNATIONAL LIMITED, AND JOHN DOES
1-50,
                         Defendants.


[caption continued next page]

                 PLAINTIFF BRYAN FAUBUS’ MEMORANDUM OF LAW
            IN SUPPORT OF MOTION TO APPOINT KIRBY MCINERNEY LLP
            AND THE RADICE LAW FIRM AS INTERIM CO-LEAD COUNSEL
       Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 2 of 39




BRYAN FAUBUS on behalf of himself and all
others similarly situated,
                                               No. 20 Civ. 00211 (KPF)
                          Plaintiff,           ECF Case

      v.

IFINEX INC., BFXNA INC., BFXWW INC.,
TETHER HOLDINGS LIMITED, TETHER
LIMITED, DIGFINEX INC., TETHER
OPERATIONS LIMITED, TETHER
INTERNATIONAL LIMITED, AND JOHN DOES
1-50,
                         Defendants.


JOSEPH EBANKS, Individually and on Behalf of
All Others Similarly Situated,                 No. 20 Civ. 00453 (KPF)
                                               ECF Case
                          Plaintiff,

      v.

IFINEX INC., BFXNA INC., TETHER
HOLDINGS LIMITED, TETHER LIMITED,
TETHER OPERATIONS LIMITED, DIGFINEX
INC., JEAN-LOUIS VAN DER VELDE,
GIANCARLO DEVASINI and PHILIP POTTER,

                          Defendants.
         Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 3 of 39



       In accordance with the Court’s January 17, 2020 Scheduling Order, Plaintiff Bryan

Faubus respectfully submits this memorandum of law in support of the motion by Eric Young,

Adam Kurtz, and David Crystal to appoint Kirby McInerney LLP (“Kirby”) and the Radice Law

Firm, P.C. (“Radice”) (collectively, the “Kirby/Radice Team”) as interim co-lead counsel.

       Federal Rules of Civil Procedure 23(g)(3) permits the Court to “designate interim counsel

to act on behalf of the putative class before determining whether to certify the action as a class

action.” Counsel’s experience, knowledge of the law, and the resources it can commit to the

litigation are important factors for the Court’s consideration on this motion. Fed. R. Civ. P.

23(g)(ii-iv). The Kirby/Radice Team most effectively satisfies the requirements of Rule 23, for

the reasons set forth below.

       First, the Kirby/Radice Team’s investigation and complaint did not merely rely on

publicly-available factual information, but also included complex expert analysis identifying

factual or statistical allegations particularized to exchange-based Bitcoin traders, including

(1) developing a proprietary algorithm and identifying, for the first-time, specific dates of

Defendants’ manipulation of Bitcoin, (2) developing a proprietary systematic mapping of the

trading flow of newly issued Tethers and identifying over 236 specific manipulative transactions,

(3) identifying Defendants’ manipulation on at least 115 different occasions, including

intermediary wallets that Defendants potentially used for wash trading, (4) performing rigorous

regression analyses evidencing that Defendants liquidated their Bitcoin holdings to replenish

their U.S. dollars holdings and perpetuate their systematic manipulation, and (5) performing

various regression analyses demonstrating the lockstep statistical relationship between Bitcoin

and Bitcoin futures and identifying specific occasions of Defendants’ manipulation and

mean/median pricing impact on Bitcoin futures. The investigation by the Kirby/Radice team




                                                1
         Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 4 of 39



demonstrates not only that it has a commitment to the litigation, but also possesses the ability to

analyze the novel and complex economic statistical issues that will arise in this litigation.

Because this litigation focuses on novel and cutting-edge issues in the cryptocurrency markets,

the ability of the Kirby/Radice Team to handle these complex analyses is essential to the

effective litigation of the case.

        Second, the Kirby/Radice Team has the expertise and resources necessary to litigate

complex commodities and antitrust cases such as this one. Mr. Faubus’s counsel, Glancy

Prongay & Murray LLP (“GPM”)1 has worked with both Kirby and Radice extensively in the

past in complex commodities, antirust, securities, and derivative class actions. As a result, GPM

has learned that both firms not only achieve excellent outcomes for the classes they represent,

but both firms also work well with others. GPM believes believe that these two firms will best

organize and litigate this case.2




1
  While GPM is supporting the appointment of the Kirby/Radice Team as interim lead counsel
here, GPM also has extensive experience in complex class actions, and has served in lead
counsel or executive committee capacities in many major securities, derivative, and antitrust
litigaitons. GPM’s résumé is attached hereto.
2
  Alternatively, GPM submits that the Kirby firm should be appointed as Interim Lead Counsel
and/or Plaintiffs’ Liaison Counsel based on the strength of the analysis in the Young Complaint
and the leadership already demonstrated in their cooperative approach to these Related Actions.
See Order Appointing Interim Co-Lead Counsel, Binz v. Amadeus IT Group, S.A., No. 15 Civ.
5457 (KPF) (S.D.N.Y. Dec. 7, 2015) [ECF No. 144] (appointing plaintiffs’ liaison counsel to
interface with the Court and defense counsel).
         Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 5 of 39



       Accordingly, Plaintiff Bryan Faubus supports the appointment of the Kirby/Radice team

as interim co-lead counsel.

DATED: January 27, 2020
                                                 GLANCY PRONGAY & MURRAY LLP



                                                 By: /s/Gregory B. Linkh
                                                 Gregory B. Linkh GL-0477
                                                 Brian P. Murray
                                                 Lee Albert (Pro Hac to be filed)
                                                 230 Park Avenue, Suite 530
                                                 New York, NY 10169
                                                 Tel: (212) 682-5340
                                                 Fax: (212) 884-0988
                                                 glinkh@glancylaw.com
                                                 bmurray@glancylaw.com
                                                 lalbert@glancylaw.com
         Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 6 of 39



                                  DECLARATION OF SERVICE

        I, Gregory B Linkh, declare that I am over the age of eighteen (18) and not a party to the

entitled action. I am a partner in the law firm of Glancy Prongay & Murray LLP, counsel for

Plaintiff Bryan Faubus in this action. On January 27, 2020, I caused to be filed the foregoing

document with the Clerk of the Court of the United States District Court for the Southern District

of New York, using the official Court Electronic Document Filing System which served copies

on all interested parties registered for electronic filing.

        I declare under penalty of perjury that the foregoing is true and correct.

                                                        /s/ Gregory B. Linkh
                                                        Gregory B. Linkh
               Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 7 of 39




                                 GLANCY PRONGAY & MURRAY LLP
                                        ATTORNEYS AT LAW

     LOS ANGELES OFFICE                       NEW YORK OFFICE                          BERKELEY OFFICE

   1925 CENTURY PARK EAST                     230 PARK AVENUE                        1808 SIXTH STREET
          SUITE 2100                              SUITE 530                         BERKELEY, CA 94710
LOS ANGELES, CALIFORNIA 90067               NEW YORK, NY 10169                    TELEPHONE (415) 972-8160
  TELEPHONE (310) 201-9150                TELEPHONE (212) 682-5340                FACSIMILE (415) 972-8166
   FACSIMILE (310) 201-9160               FACSIMILE (212) 884-0988


                                             FIRM RESUME


              Glancy Prongay & Murray LLP (the “Firm”) has represented businesses, investors,
      and consumers for nearly 25 years. With offices in New York City, Los Angeles, and Berkeley,
      the Firm has successfully prosecuted class action cases and complex litigation in federal and
      state courts throughout the country. As Lead Counsel or as a member of Plaintiffs’ Counsel
      Executive Committees, the Firm has recovered billions of dollars for parties wronged by
      corporate fraud and anti-competitive conduct. Indeed, the Institutional Shareholder Services unit
      of RiskMetrics Group has recognized the Firm as one of the top plaintiffs’ law firms in the
      United States in its Securities Class Action Services report for every year since the inception of
      the report in 2003. The Firm’s efforts have been publicized in major newspapers such as the
      Wall Street Journal, the New York Times, and the Los Angeles Times.

              Glancy Prongay & Murray’s commitment to high quality and excellent personalized
      services has boosted its national reputation, and we are now recognized as one of the premier
      plaintiffs’ firms in the country. The Firm works tenaciously on behalf of clients to produce
      significant results and generate lasting corporate reform.

              The Firm’s integrity and success originate from our attorneys, who are among the
      brightest and most experienced in the field. Our distinguished litigators have an unparalleled
      track record of investigating and prosecuting corporate wrongdoing. The Firm is respected for
      both the zealous advocacy with which we represent our clients’ interests as well as the highly-
      professional and ethical manner by which we achieve results. We are ideally positioned to pursue
      antitrust litigation, securities litigation, consumer litigation, and derivative and corporate
      takeover litigation. The Firm’s outstanding accomplishments are the direct result of the
      exceptional talents of our attorneys and employees.




                                                                                          Page 1
         Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 8 of 39



                                     SECURITIES GROUP

        GLANCY PRONGAY & MURRAY LLP is a leader in obtaining relief for investors
affected by corporate securities fraud.

        Frequently, public companies misrepresent their financial condition artificially inflates
the price of their securities. When the true financial condition of these companies is revealed,
the stock price plummets, and investors – many of whom are public and private retirement funds
who are entrusted with their members’ money who have invested for their retirement – suffer
financially. Conversely, corporate insiders often profit from their knowledge of adverse
company information by selling their securities before the company discloses such information
to the market.

       The Firm has a strong commitment to help investors injured by corporate wrongdoing.
Demonstrating this commitment to assist injured investors and to restore integrity in the financial
markets, the Firm aggressively represents the interests of investors in securities litigation.

         GLANCY PRONGAY & MURRAY LLP and its lawyers have represented a variety of
domestic and international public and private institutions, including West Virginia Investment
Management Board, Deka Bank, Dyson Capital Management, City of Sterling Heights Police
and Fire Retirement Fund, City of Dearborn Heights Police and Fire Retirement Fund, City of
Livonia, City of Roseville Employee Retirement System, St. Clair Shores Police and Fire
Retirement Fund, City of Westland Police and Fire Retirement Fund, Quaker Mutual, Saratoga
Advantage Trust Energy & Basic Materials Portfolio, Saratoga Advantage Trust Mid
Capitalization Portfolio, Pennsylvania Avenue Partners, Directors Financial, Sapphire &
Winston Capital, City of Farmington, Palm Beach Capital, Nurol Menkol Kiymetler A.S., PELO
a.s., Frankfurt Trust, Pioneer Investment Management SGR S.A., Goose Hill Capital LLC, and
First New York Securities LLC, Houlihan & Co. LLC, and Camelot Event Driven Fund.

        The Firm is currently Lead or Co-Lead Counsel in In re Deutsche Bank AG Sec. Litig.
(S.D.N.Y.); In re Horsehead Holding Corp. Sec. Litig. (D. Del.). In addition, the Firm represents
a private investor in an opt-out action involving the failed AbbVie-Shire merger.

    Appointed as Lead or Co-Lead by judges throughout the United States, GLANCY
PRONGAY & MURRAY LLP has achieved significant recoveries for class members, including:

In re Yahoo! Inc. Sec. Litig., N.D. Cal., Case No. 17-cv-373

         In reaching an $80 million settlement for a class of stock purchasers, the firm achieved
the first significant settlement in a suit brought by shareholders under Section 10(b) of the
Securities Exchange Act of 1923 based on a company’s alleged failure to disclose adequately
cybersecurity risks and incidents. GLANCY PRONGAY & MURRAY LLP was Co-Lead
Counsel.




                                                                                               Page 2
         Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 9 of 39



The City of Farmington Hills Employees Retirement System v. Wells Fargo Bank, N.A., D.
Minn. Case No. 10-cv-04372

        The Class’s claims were for breaches of fiduciary duty, breaches of contract, and
violations of the Minnesota Prevention of Consumer Fraud Act (Minn. Stat. § 325F.69). The
lawsuit alleged that through its administration of its securities lending program, Wells Fargo
breached its contractual agreements with and fiduciary duties to the Class and violated the
Minnesota Prevention of Consumer Fraud Act. Specifically, the Class Action alleged that
CFHERS and other Class members entered into securities lending agreements and other
agreements with Wells Fargo. Pursuant to such agreements, Wells Fargo loaned CFHERS’s and
Class members’ securities to third party borrowers in return for cash collateral. In its complaint,
CFHERS alleged that Wells Fargo acted imprudently by investing and maintaining the securities
lending collateral in high risk, long-term securities on behalf of members of the Class, which
violated the express terms and principle objectives of the securities lending agreements. The
alleged high risk, long-term securities included, but were not limited to, structured investment
vehicles, including Cheyne and Victoria, mortgag-backed securities, other asset-backed
securities, and corporate bonds for such companies as Lehman Brothers and Bear Stearns.
Finally, CFHERS alleged that Wells Fargo’s improper conduct as the administrator of the
securities lending program caused substantial losses to CFHERS and members of the Class. On
the eve of trial, the case settled for $62.5 million.

Mercury Interactive Corporation Securities Litigation, N.D. Cal. Case No. 5:05-cv-3395

        Mercury made a series of public disclosures revealing that an investigation was being
conducted into possible unreported backdating of stock options. As these disclosures of potential
wrongdoing at Mercury became more serious, it was announced that the CEO, CFO, and General
Counsel would be resigning because they had been aware of, participated in, and benefitted from
repeated instances of illegal stock options backdating. Mercury’s stock price dropped
significantly in reaction to these announcements, and created a huge, unfair loss to investors.
Serving as Co-Lead Counsel, GLANCY PRONGAY & MURRAY LLP achieved a recovery for
investors of over $117 million.

Real Estate Associates Securities Litigation, C.D. Cal. Case No. 98-cv-07035

        In 1998 the individual defendants caused consent solicitation statements to be sent to the
limited partners of each of the Real Estate Associates partnerships. The consent solicitations
allegedly contained statements which were false and misleading and failed to disclose certain
material information, violating Sections 14(a) and Rule 14a-9 of the Securities and Exchange Act
of 1934. The complaint sought declaratory and injunctive relief for violations of federal and
state law and compensatory and punitive damages for breach of common law fiduciary duties. A
recovery of $83 million was achieved for investors.

Conseco, Inc. Securities Litigation, S.D. Ind. Case No. 1:02-cv-1332

       The Complaint alleged Conseco, its CEO, President and CFO violated Sections 10(b) and
20(a) of the Securities Exchange Act of 1934 and S.E.C. Rule 10b-5. Plaintiffs claimed Conseco
made material omissions and misleading statements concerning problems with Conseco’s
                                                                                               Page 3
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 10 of 39



liquidity and the Company’s manufactured-homes financing business. Although defendants
were in possession of materially adverse information about Conseco’s liquidity problems and
problems with the collectability of the Company’s mobile home loans, they failed to fully
disclose the information to investors, causing Conseco’s stock price to become artificially
inflated. GLANCY PRONGAY & MURRAY LLP achieved a $41.5 million recovery for
investors.

Robb v. FitBit Inc., Securities Litigation, N.D. Cal. Case No. 16-cv-00151

In this securities fraud class action, GLANCY PRONGAY & MURRAY LLP served as Co-Lead
Counsel for the Class and achieved a settlement of $33 million.

Gilat Satellite Networks, Ltd. Securities Litigation, E.D.N.Y. Case No. 02-cv-1510

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the Class and achieved a settlement of $20 million.

Lapin v. Goldman Sachs, S.D.N.Y. Case No. 04-cv-02236

The Complaint alleged violations of Sections 10(b) and 20(a) of the Securities Exchange Act of
1934 and S.E.C. Rule 10b-5. This case stems from a financial securities firm’s alleged conflicts
of interest. The conflict alleged pitted the firm’s securities analysts against the firm’s actual or
potential investment banking clients. It was alleged that this conflict of interest, which was not
disclosed by the firm to its shareholders, artificially inflated the price of the firm’s stock
purchased during the relevant time period. Defendants engaged in a series of undisclosed acts
and practices that created conflicts of interest for their research analysts with respect to
investment banking consideration. These practices were allegedly used to help Goldman
compete for Initial Public Offering (“IPO”) business, which “resulted in lucrative banking fees
and the promise of future investment banking and related businesses such as fees from secondary
offerings, making bridge loans and other corporate financing transactions, and advising on
mergers and acquisitions.” GLANCY PRONGAY & MURRAY LLP served as Co-Lead
Counsel for the Class and achieved a settlement of $29 million.

Heritage Bond Litigation, C.D. Cal. Case No. 02-ml-1475

The Firm recovered in excess of $28 million in a global settlement in 2005 for defrauded
investors. The bond issues involved in this case included Danforth Health Facilities Corporation,
Tarrant County Health Facilities Development Corporation, City of Mexico Beach, Florida, City
of Chicago, Illinois and Desert Hot Springs Public Authority in California.

Livent, Inc. Noteholders Litigation, S.D.N.Y. Case No. 98-cv-7161

This was a securities class action in which GLANCY PRONGAY & MURRAY LLP served as
Co-Lead Counsel for the class and achieved a settlement of $27 million.




                                                                                               Page 4
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 11 of 39



ECI Telecom Ltd. Securities Litigation, E.D. Va. Case No. 01-cv-913

In 2001, the Eastern District of Virginia District Court appointed the Firm Lead Counsel to
prosecute this case on behalf of ECI investors. In the Second Amended Complaint, plaintiffs
alleged ECI fraudulently engaged in a premature revenue recognition scheme, which violated
both Generally Accepted Accounting Principles and ECI’s own accounting policies. Following
the District Court’s denial of the defendants’ motions to dismiss, GLANCY PRONGAY &
MURRAY LLP began extensive discovery and was able to negotiate a settlement of $21.75
million for ECI investors.

Lumenis, Ltd. Securities Litigation, S.D.N.Y. Case No. 02-cv-1989

GLANCY PRONGAY & MURRAY LLP served as Co-Lead Counsel and achieved a settlement
valued at over $20 million.

In re Penn West Petroleum Ltd. Securities Litigation, S.D.N.Y. Case No. 14-cv-6046

GLANCY PRONGAY & MURRAY LLP served as Co-Lead Counsel on behalf of a class of
investors of Penn West Securities purchasers alleging claims under section 10(b) of the
Securities Exchange Act of 1934. The case settled for $19.4 million.

In Re Turkcell Iletisim A.S. Securities Litigation, S.D.N.Y. Case No. 00-cv-08913

Attorneys now at GLANCY PRONGAY & MURRAY LLP served as Lead Counsel and
achieved a settlement of $19.2 million for a case against a Turkish telecom company involving
its IPO on the NYSE.

Wilson v. LSB Indus. Securities Litigation, S.D.N.Y. Case No. 15-cv-7614

GLANCY PRONGAY & MURRAY LLP served as Lead Counsel on behalf of a class of
purchasers of LSB securities pursuant to section 10(b) of the Securities Exchange Act of 1934.
The case settled for $18.45 million.

Infonet Services Corporation Securities Litigation, C.D. Cal. Case No. 01-cv-10456

On April 4, 2002, the Central District of California District Court appointed the Firm Co-Lead
Counsel to represent Infonet investors. The Complaint alleged defendants violated Sections 11,
12(a)(2) and 15 of the Securities Act of 1933, and Sections 10(b) and 20A of the Securities
Exchange Act of 1934 and S.E.C. Rule 10b-5. Specifically, shortly before the Infonet IPO in
December 1999, Infonet acquired AUCS. The acquisition transaction was disguised as a
management agreement, which would allow Infonet to switch AUCS’s clients over to Infonet
without having to use the business assets of AUCS. GLANCY PRONGAY & MURRAY LLP
achieved a settlement for investors of $18 million.




                                                                                            Page 5
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 12 of 39



ESC Medical Systems, Ltd. Securities Litigation, S.D.N.Y. Case No. 98-cv-7530

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as sole Lead Counsel for the damaged Class and achieved a settlement valued in excess of
$17 million.

Musicmaker.com Securities Litigation, C.D. Cal. Case No. 00-cv-02018

The Firm was appointed Lead Counsel on June 21, 2000, to represent a class of Musicmaker
shareholders. The Complaint alleged Musicmaker violated Sections 10(b), 20A and 20(a) of the
Securities Exchange Act of 1934 and S.E.C. Rule 10b-5, as well as Sections 11, 12 and 15 of the
Securities Act of 1933. After defeating defendants’ motions to dismiss, the Firm engaged in
extensive settlement negotiations, which resulted in an almost $14 million recovery for the
plaintiffs.

Leap Securities Litigation, S.D. Cal. Case No. 07-cv-2245

This was a securities class action in which GLANCY PRONGAY & MURRAY LLP served as
Liaison Counsel for the class and achieved a settlement of $13.75 million for investors.

Lason, Inc. Securities Litigation, E.D. Mich. Case No. 99-cv-76079

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel and recovered almost $13 million for damaged shareholders.

Inso Corp. Securities Litigation, D. Mass. Case No. 00-cv-10305

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the Class and achieved a settlement valued in excess of $12
million.

National Techteam Securities Litigation, E.D. Mich. Case No. 97-cv-74587

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the Class and achieved a settlement valued in excess of $11
million.

KPNQwest Securities Litigation, S.D.N.Y. Case No. 02-cv-07951

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the Class and achieved a settlement for investors worth $11
million.

Jenson v. First Trust Corporation, C.D. Cal. Case No. 05-cv-3124

GLANCY PRONGAY & MURRAY LLP filed its complaint in 2005, was appointed sole lead
counsel, and achieved an $8.5 million settlement in a very difficult case involving a trustee’s
                                                                                             Page 6
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 13 of 39



potential liability for losses incurred by investors in a Ponzi scheme. Kevin Ruf of the Firm also
successfully defended in the 9th Circuit Court of Appeals the trial court’s granting of class
certification in this case.

Ramp Networks, Inc. Securities Litigation, N.D. Cal. Case No. 00-cv-3645

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the Class and achieved a settlement valued in excess of $7
million.

Plumbing Solutions Inc. v. Plug Power, E.D.N.Y. Case No. 00-cv-5553

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the class and achieved a settlement of $5 million.

Ree v. Procom Technologies, Inc., S.D.N.Y. Case No. 02-cv-7613

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the Class and achieved a settlement of $2.7 million for investors.

Capri v. Comerica, Inc., E.D. Mich. Case No. 09-cv-13201

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the Class and achieved a settlement of $2.7 million.

Tatz v. Nanophase Technologies Corporation, N.D. Ill. Case No. 01-cv-8440

This was a securities fraud class action in which GLANCY PRONGAY & MURRAY LLP
served as Co-Lead Counsel for the class and achieved a settlement of $2.5 million for investors.




                                                                                             Page 7
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 14 of 39




                              ANTITRUST PRACTICE GROUP

        GLANCY PRONGAY & MURRAY LLP has established a significant antitrust practice.
Anti-competitive behavior interferes with the operation of economic markets. The prevalence of
price-fixing and market-allocation cases has increased at both the national and international
levels. As government criminal investigations increase, civil litigation increasingly becomes
important as a supplement to redress such misconduct.

         The Firm’s Antitrust Practice Group focuses upon representing individuals and entities
who have been victimized by unlawful monopolization, price-fixing, market allocation, and other
anti-competitive conduct. The Firm has prosecuted significant antitrust cases and has helped
individuals and businesses recover billions of dollars. Prosecuting civil antitrust cases under
federal and state laws throughout the country, the Firm’s Antitrust Practice Group represents
consumers, businesses, and Health and Welfare Funds and seeks injunctive relief and damages
for violations of antitrust and commodities laws. The Firm has served as lead or co-lead counsel
in numerous multi-district litigation antitrust cases and have won substantial settlements for
plaintiffs in such cases. For instance, the Firm filed the initial landmark antitrust lawsuit against
all of the major NASDAQ market makers and served on Plaintiffs’ Counsel’s Executive
Committee in In re Nasdaq Market-Makers Antitrust Litigation, which recovered $900 million
for investors. The Firm was currently Co-Lead Counsel in In re Korean Ramen Direct Antitrust
Litigation pending in the Northern District of California which went to trial in November 2018.

       GLANCY PRONGAY & MURRAY LLP and its antitrust lawyers have represented large
and medium private corporations and health and welfare funds in both Direct and Indirect
Purchaser Litigation, including Tiffin Motor Homes, Inc., The Rice Co., Inc., Purdy Bros.
Trucking Co., Inc., East Valley Water District, TC Construction Corp., AGS Devices Co., Ace
Marine Rigging & Supply, Inc., Chandler Packaging, Inc., Trans Pak, Inc., White Oak Fund,
LLP, Plumbers & Pipefitters Local 178 Health & Welfare Fund, United Firefighters Assn.,
United Fire Officers Assn., Carleton Trucking Co., Inc., Teamsters Local 237 Welfare Fund, The
Plaza Market, and OM Commercial Neenah Oil, Inc.

       The Firm’s major cases include:

Sullivan v. DB Investments, in which the Firm served as settlement Co-Lead counsel. De Beers
had exploited its market dominance to inflate the price of rough diamonds and inflated the price
of diamonds down the line. De Beers suffered a default judgment and then negotiated with
Plaintiff’s Counsel to reach a settlement of $295,000,000.

In re Korean Ramen Antitrust Litig. (13-cv-4115 N.D. Cal.). The Firm was lead counsel for
direct purchaser plaintiffs. After obtaining class certification and defeating defendants’ summary
judgment, a jury trial was held and tried to verdict.

In re Korean Airlines Antitrust Litig. (MDL 1891 C.D. Cal.), in which the Firm served as Lead
Counsel for a class of purchasers of trans-pacific airline tickets to Korea. The case settled for $65
million.


                                                                                                Page 8
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 15 of 39



In re Urethane Chemical Antitrust Litig. (MDL 1616, D. Kan. 2004). The case was an antitrust
price fixing case, in which the Firm served as Co-Lead counsel resulting in a settlement
of $33 million.

In re Western States Wholesale Natural Gas Litig. (MDL 1566 D. Nev.) ($25 Million
settlement).

In re Fresh and Process Potatoes Antitrust Litig. (MDL 2186 D. Idaho), where the Firm was
Co-Lead counsel for indirect purchasers of potatoes. The case settled for $5.5 million.

In re Playmobil Products Antitrust Litig. (95-cv-2896 E.D.N.Y.) (attorneys at the Firm were
Lead Counsel in case involving retail price maintenance agreements violating the Sherman Act).

In re Disposable Contact Lens Litig. (BC113271 Cal.) (attorneys at the Firm represented a class
of purchasers of disposable contact lenses in California and obtained a reversal in the appellate
court of a denial of class certification).

In re Time Warner Antitrust Litig. (09-cv-7747 S.D.N.Y.) (attorneys at the Firm were Co-Lead
Counsel in case involving illegal tying of the products).

        Currently, the Firm has Lead or Committee roles in many federal lawsuits prosecuted by
plaintiffs seeking damages for antitrust violations in major industries, including:

In re Commodity Exchange, Inc., Gold Futures and Options Trading Litig. (14-md-02548
S.D.N.Y.).

In re National Football League’s “Sunday Ticket” Antitrust Litig. (15-ml-2668 C.D. Cal.).

        The Firm is also active in case involving anti-competitive schemes to keep generic drugs
off the market. Currently the Firm is on the executive committee in In re Actos End Payor
Antitrust Litig.(13-cv-9244 S.D.N.Y.). The Firm has had a major role in In re Aggrenox
Antitrust Litigation (14-cv-2516 (D. Conn.) (settlement of $54,000,000 pending); In re
Solodyn (MDL 2503 D. Mass.) (settlement of $43,000,000 pending); and In re Opana ER
Antitrust Litig., (14-cv10150 N.D. Ill.). The firm also represents class members in In re
Niaspan (13-cv-04863 E.D. Pa.); and In re Sensipar Antitrust Litig. (19-cv-8561 D.N.J.).

        The Firm is currently involved in In re Generic Pharmaceuticals Pricing Antitrust Litig.
(16-md-2427 E.D. Pa.) which has been filed against a number of generic drug manufacturers for
price fixing generic drugs.

        The Firm is currently prosecuting many market manipulation cases involving violations
of antitrust and commodities laws, including Sullivan v. Barclays PLC (manipulation of Euribor
rate), In re Foreign Exchange Benchmark Rates Antitrust Litig., In re Gold Futures &
Options Trading Litig., In re LIBOR, In re Platinum & Palladium Antitrust Litig., Sonterra
Cap. Master Fund v. Credit Suisse Group AG (Swiss Libor rate manipulation), Twin City Iron
Pension Fund v. Bank of Nova Scotia (manipulation of treasury securities), and Ploss v. Kraft
Foods Group (manipulation of wheat prices).
                                                                                            Page 9
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 16 of 39



       The Firm currently also has a major role in:

 In re Heating Control Panel Direct Purchaser Action (12-md-02311 E.D. Mich.) (price-fixing
action involving direct purchasers of heating control panels vehicles).

In re Cathode Ray Tube (CRT) Antitrust Litig. (MDL 2496 N.D. Cal.) (price-fixing action
involving direct purchasers of cathode ray tubes).

In re Instrument Panel Clusters Direct Purchaser Action (12-md-02311 E.D. Mich.) (price-
fixing action involving direct purchasers of instrument panel clusters).

In addition to the foregoing, the Firm also represents clients in:

In re Payment Card Interchange Fee and Merchant Discount Litig. (MDL 1720 E.D.N.Y)

In re Domestic Airline Travel Antitrust Litig. (15-MC-1404 D.D.C. )

In re Liquid Aluminum Sulfate Antitrust Litig. (15-cv-6799 D.N.J.)

In re Capacitors Antitrust Litig. (14-cv-3264 N.D. Cal.)

In re LIBOR-Based Financial Instruments Antitrust Litig. (11-md-2262 S.D.N.Y.)

In re Occupational Safety Systems Cases (12-cv-600 E.D. Mich.)

In re NCAA Student-Athlete Name & Likeness Licensing Litig. (9-cv-1967 N.D. Cal.)




                                                                                          Page 10
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 17 of 39




                                 CONSUMER LITIGATION

        GLANCY PRONGAY & MURRAY LLP successfully litigated on behalf of consumers
throughout the United States. Individuals in our society work hard to provide for their families
and deserve to rely upon truthful information when purchasing products and services.
Accordingly, we fight for consumers when corporations attempt to deceive or take advantage of
customers. Consumer fraud occurs when a customer buys a product that does not perform as
represented or advertised, or purchases services that are not the same as represented or
advertised.

        The Firm is committed to protecting and defending the rights of defrauded consumers.
Our Consumer Practice Group focuses upon companies that reap millions of dollars in profits by
misrepresenting their products or services. In many instances, class actions provide the only
viable avenue to vindicate his or her rights as a consumer. Accordingly, the Firm has taken a
leading role in many of the most significant federal and consumer fraud cases throughout the
country. Indeed, the Firm’s Consumer Practice Group has obtained outstanding results for
consumers. For example, in Pascussi v. Airtouch Communications, a cellular phone service
provider improperly charged all of its Michigan customers for certain calls. Through our class
action lawsuit, the Firm recovered a settlement of $30 million for injured consumers. The Firm’s
Consumer Practice Group similarly represents consumers nationwide in a variety of important
consumer cases and has achieved significant results through our efforts.

        The Firm has also represented clients in many security breached and breach of privacy
cases, including Gordon v. Chipotle Mexican Grill, Inc., (D. Colo. 17-cv-1415); Hameed-Bolden
v. Forever 21 Retail (C.D. Cal. 18-cv-3019); In re Yahoo! Inc. Customer Data Breach Sec. Litig.
(N.D. Cal. 16-md-2752): Brady v. Scotty’s Holdings (N.D. Ind. 19-cv-4782); Whalen v. Sunrise
Med. Labs. (E.D.N.Y. 19-cv-4378); In re Marriott Int’l. Inc. Customer Data Sec. Breach Litig.
(D. Md. 19-md-2879); In re Capital One Consumer Data Security Breach Litig. (E.D. Va. 19-
md-2915); Beckett v. Aetna, Inc. (E.D. Pa. 17-cv-3864); In re Anthem, Inc. Data Breach Litig.
(N.D. Cal. 15-md-2617).

       We have achieved many significant recoveries including:

Naevus Int’l. v. AT&T Corp., N.Y. Supreme Case No. 602191/1999

Attorneys now at the Firm represented a class of consumers who subscribed to AT&T’s Digital
One Rate wireless service. The case eventually settled for benefits worth $40 million.

Pascussi v. Airtouch Communications, 2004 WL 3511400

This was a consumer case against Airtouch Communications regarding claims against a cellular
phone service provider improperly charging all of its Michigan customers for certain calls.
GLANCY PRONGAY & MURRAY LLP recovered a settlement of $30,000,000 for class
members.



                                                                                            Page 11
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 18 of 39




Shin v. BMW of North America, 2009 WL 2163509

After GLANCY PRONGAY & MURRAY LLP defeated defendants’ motion to dismiss, the case
settled on very favorable terms for class members including free replacement of cracked wheels
for their BMW vehicles.

Esslinger v. HSBC Bank Nevada, N.A., E.D. Pa. Case No. 10-cv-03213

This case was on behalf of HSBC credit card holders who paid for “payment protection”
services. A $23,500,000 settlement was approved in 2013.

Villefranche v. HSBC Bank Nevada, N.A., C.D. Cal. Case No. 09-cv-3639

After defeating defendants’ motion to dismiss, the case resulted in a 100% recovery to class
members who were improperly charged a higher rate of interest on their credit cards.

In Re Discover Payment Protection Plan Marketing and Sales Practices Litigation, N.D. Ill.
Case No. 10-cv-06994

Brought on behalf of Discovery credit card holders for deceptive sales and marketing practices.
The case settled for $10,500,000.




                                                                                               Page 12
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 19 of 39



               CORPORATE MERGERS & ACQUISITIONS LITIGATION

        Through our Corporate Mergers & Acquisitions Litigation Practice Group, the Firm is
heavily active in securities fraud prevention. The Firm brings actions on behalf of shareholders
of companies that have entered into management-led buyouts, mergers, tender-offers, or other
business combinations. Corporate directors - who are required to act as fiduciaries for
shareholders - sometimes breach their fiduciary duties because of material conflicts or other
issues. The Firm has litigated numerous cases on behalf of shareholders who have been treated
unfairly or received inadequate consideration in a merger or business combination. The Firm’s
efforts have resulted in millions of dollars in increased consideration for shareholders, the
disclosure of material information enabling shareholders to better assess the fairness of proposed
transactions, and significant structural changes to merger agreements designed to protect and
maximize shareholder value.

       Lawyers at GLANCY PRONGAY & MURRAY LLP have been active in scores of cases
such as these, including litigation involving takeovers of Claire’s Stores, Inc., Charlotte Russe
Holding, Inc., BJ Services, Co., Hearst-Argyle Television, Inc., Medarex, Inc., Centerplate, Inc.,
Sirna Therapeutics, Inc., Chaparral Resources, Inc., The Topps Company, Inc., Genentech, Inc.,
Jacuzzi Brands, Inc.; Burlington Northern Santa Fe; Black & Decker Inc., 3Com Corp.; Alcon,
Inc., XTO Energy, Inc.; Continental Airlines, Inc.; Facet Biotech Corp.; Infogroup Inc.; Double-
Take Software, Inc.; Iowa Telecom. Serv., Inc.; Maine & Maritimes Corp.; Millipore Corp.;
American Italian Pasta Corp.; Argon ST. Inc.; ATC Tech. Corp.; Northstar Neuroscience, Inc.;
Abraxis Bioscience Inc.; Trubion Pharmaceuticals, Inc.; Pactiv Corp.; Polymer Group, Inc.;
Citadel Broadcasting Corp.; Hewitt Associates, Inc.; Thermadyne Holdings Corp.; Wainwright
Bank & Trust Co.; Jo-Ann Stores, Inc.; NYMagic, Inc.; NYSE Euronext; Smurfit-Stone
Container Corp.; RAE Systems, Inc.; Actel Corp.; ArcSight, Inc.; Pride Int’l Inc.; Nat’l
Semiconductor Corp.; OptionsXpress Corp.; LaBarge, Inc.; K-Sea Trans. Partners, LLC; The
Gymboree Corp.; Frontier Oil Corp.; Emergency Medical Services Corp.; Tomotherapy Inc.; Del
Monte Foods Co.; Warner Music Group Corp.; Smart Modular Techs., Inc.; Int’l Coal Group;
and Interactive Data Corp.




                                                                                            Page 13
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 20 of 39



             DERIVATIVE & CORPORATE GOVERNANCE LITIGATION

       GLANCY PRONGAY & MURRAY LLP has a robust Derivative & Corporate
Governance Litigation Practice. Many corporate officers and directors engage in misconduct
that wastes corporate assets, undermines faith in the financial markets, and diminishes the trust
of shareholders. The Firm’s fervent commitment to corporate accountability has enabled us to
seek governance reforms that will align the interests of management with those of shareholders.
Our efforts also serve to deter fraud and other corporate wrongdoing.

        Throughout our Derivative & Corporate Governance Litigation Practice Group, the Firm
is focused upon restoring accountability, preserving corporate assets, improving transparency,
and protecting shareholder value. Because shareholder derivative actions often result in
significant corporate governance reforms that have a positive impact on the long-term interests
of shareholders, we utilize such litigation to demand accountability on behalf of our clients.
Through these efforts, the Firm has worked to create important changes in corporate governance
and to protect investors against future instances of securities fraud.

      The Firm was involved in the News Corp. litigation, in the Delaware Chancery Court, in
which News Corp. recovered $139 million in insurance proceeds.




                                                                                           Page 14
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 21 of 39



                                           PARTNERS

LIONEL Z. GLANCY, a graduate of University of Michigan Law School, is the founding
partner of the Firm. After serving as a law clerk for United States District Judge Howard
McKibben, he began his career as an associate at a New York law firm concentrating in
securities litigation. Thereafter, he started a boutique law firm specializing in securities
litigation, and other complex litigation, from the Plaintiff’s perspective. Mr. Glancy has
established a distinguished career in the field of securities litigation over the last fifteen years,
having appeared and been appointed lead counsel on behalf of aggrieved investors in securities
class action cases throughout the country. He has appeared and argued before dozen of district
courts and a number of appellate courts. His efforts have resulted in the recovery of hundreds of
millions of dollars in settlement proceeds for huge classes of shareholders. Well known in
securities law, he has lectured on its developments and practice, including having lectured before
Continuing Legal Education seminars and law schools.

Mr. Glancy was born in Windsor, Canada, on April 4, 1962. Mr. Glancy earned his
undergraduate degree in political science in 1984 and his Juris Doctor degree in 1986, both from
the University of Michigan. He was admitted to practice in California in 1988, and in Nevada
and before the U.S. Court of Appeals, Ninth Circuit in 1989.

BRIAN MURRAY is admitted to the bars of Connecticut, New York, and the United States
District Courts for the Southern, Eastern, Western, and Northern Districts of New York, the
Eastern District of Michigan, the District of Connecticut, the District of Nebraska, the Eastern
and Western Districts of Arkansas, the First, Second, and Fifth, and Ninth Circuit Courts of
Appeal, and the United States Supreme Court. He received Bachelor of Arts and Master of Arts
degrees from the University of Notre Dame in 1983 and 1986, respectively. He received a Juris
Doctor degree, cum laude, from St. John’s University School of Law in 1990. At St. John’s, he
was the Articles Editor of the ST. JOHN’S LAW REVIEW. Mr. Murray co-wrote: Jurisdição
Estrangeira Tem Papel Relevante Na De Fiesa De Investidores Brasileiros, ESPACA JURIDICO
BOVESPA (August 2008); The Proportionate Trading Model: Real Science or Junk Science?, 52
CLEVELAND ST. L. REV. 391 (2004-05); The Accident of Efficiency: Foreign Exchanges,
American Depository Receipts, and Space Arbitrage, 51 BUFFALO L. REV.. 383 (2003); You
Shouldn’t Be Required To Plead More Than You Have To Prove, 53 BAYLOR L. REV. 783
(2001); He Lies, You Die: Criminal Trials, Truth, Perjury, and Fairness, 27 NEW ENGLAND J.
ON CIVIL AND CRIMINAL CONFINEMENT 1 (2001); Subject Matter Jurisdiction Under the Federal
Securities Laws: The State of Affairs After Itoba, 20 MARYLAND J. OF INT’L L. AND TRADE 235
(1996); Determining Excessive Trading in Option Accounts: A Synthetic Valuation Approach, 23
U. DAYTON L. REV. 316 (1997); Catch-22 for Investors: Averaging Down Held to Preclude
Fraud Remedies, NEW YORK LAW JOURNAL (March 31, 2014); Loss Causation Pleading
Standard, NEW YORK LAW JOURNAL (Feb. 25, 2005); The PSLRA ‘Automatic Stay’ of Discovery,
NEW YORK LAW JOURNAL (March 3, 2003); and Inherent Risk In Securities Cases In The Second
Circuit, NEW YORK LAW JOURNAL (Aug. 26, 2004). He also authored Protecting The Rights of
International Clients in U.S. Securities Class Action Litigation, INTERNATIONAL LITIGATION
NEWS (Sept. 2007); Lifting the PSLRA “Automatic Stay” of Discovery, 80 N. DAK L. REV. 405
(2004); Aftermarket Purchaser Standing Under § 11 of the Securities Act of 1933, 73 ST. JOHN’S
L. REV. 633 (1999); Recent Rulings Allow Section 11 Suits By Aftermarket Securities
Purchasers, NEW YORK LAW JOURNAL (Sept. 24, 1998); and Comment, Weissmann v. Freeman:
                                                                                               Page 15
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 22 of 39



The Second Circuit Errs in its Analysis of Derivative Copy-rights by Joint Authors, 63 ST.
JOHN’S L. REV. 771 (1989).

Mr. Murray was on the trial team that prosecuted a securities fraud case under Section 10(b) of
the Securities Exchange Act of 1934 against Microdyne Corporation in the Eastern District of
Virginia and he was also on the trial team that presented a claim under Section 14 of the
Securities Exchange Act of 1934 against Artek Systems Corporation and Dynatach Group which
settled midway through the trial.

Mr. Murray’s major cases include

In re Horsehead Holding Corp. Sec. Litig., No. 16-cv-292, 2018 WL 4838234 (D. Del. Oct. 4,
2018) (recommending denial of motion to dismiss securities fraud claims where company’s
generic cautionary statements failed to adequately warn of known problems for zinc processing
plant); In re Deutsche Bank Sec. Litig., 328 F.R.D. 71 (S.D.N.Y. 2018) (granting class
certification for Securities Act claims and rejecting defendants’ argument that class
representatives’ trading profits made them atypical class members); Robb v. Fitbit Inc., 216 F.
Supp. 3d 1017 (N.D. Cal. 2016) (denying motion to dismiss securities fraud claims where
confidential witness statements sufficiently established scienter); In re Eagle Bldg. Tech. Sec.
Litig., 221 F.R.D. 582 (S.D. Fla. 2004), 319 F. Supp. 2d 1318 (S.D. Fla. 2004) (complaint
against auditor sustained due to magnitude and nature of fraud; no allegations of a “tip-off” were
necessary); In re Turkcell Iletisim A.S. Sec. Litig., 209 F.R.D. 353 (S.D.N.Y. 2002) (defining
standards by which investment advisors have standing to sue); In re Turkcell Iletisim A.S. Sec.
Litig., 202 F. Supp. 2d 8 (S.D.N.Y. 2001) (liability found for false statements in prospectus
concerning churn rates); Feiner v. SS&C Tech., Inc., 11 F. Supp. 2d 204 (D. Conn. 1998)
(qualified independent underwriters held liable for pricing of offering); Malone v. Microdyne
Corp., 26 F.3d 471 (4th Cir. 1994) (reversal of directed verdict for defendants); and Adair v.
Bristol Tech. Systems, Inc., 179 F.R.D. 126 (S.D.N.Y. 1998) (aftermarket purchasers have
standing under section 11 of the Securities Act of 1933). Mr. Murray also prevailed on an issue
of first impression in the Superior Court of Massachusetts, in Cambridge Biotech Corp. v.
Deloitte and Touche LLP, in which the court applied the doctrine of continuous representation
for statute of limitations purposes to accountants for the first time in Massachusetts. 6 Mass. L.
Rptr. 367 (Mass. Super. Jan. 28, 1997). In addition, in Adair v. Microfield Graphics, Inc. (D.
Or.), Mr. Murray settled the case for 47% of estimated damages. In the Qiao Xing Universal
Telephone case, claimants received 120% of their recognized losses.

Among his current cases, Mr. Murray is currently co-lead counsel in the two securities class
actions: In re Deutsche Bank Sec. Litig. (S.D.N.Y.), and In re Horsehead Holding Corp. Sec.
Litig. (D. Del.).

Mr. Murray served as a Trustee of the Incorporated Village of Garden City (2000-2002);
Commissioner of Police for Garden City (2000-2001); Co-Chairman, Derivative Suits
Subcommittee, American Bar Association Class Action and Derivative Suits Committee, (2007-
2010); Member, Sports Law Committee, Association of the Bar for the City of New York, 1994-
1997; Member, Litigation Committee, Association of the Bar for the City of New York, 2003-
2007; Member, New York State Bar Association Committee on Federal Constitution and
Legislation, 2005-2008; Member, Federal Bar Council, Second Circuit Committee, 2007-present.
                                                                                            Page 16
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 23 of 39




Mr. Murray has been a panelist at CLEs sponsored by the Federal Bar Council and the Institute
for Law and Economic Policy, at the German-American Lawyers Association Annual Meeting in
Frankfurt, Germany, and is a frequent lecturer before institutional investors in Europe and South
America on the topic of class actions.

ROBERT V. PRONGAY is a partner in the Firm’s Los Angeles office where he focuses on the
investigation, initiation, and prosecution of complex securities cases on behalf of institutional
and individual investors. Mr. Prongay’s practice concentrates on actions to recover investment
losses resulting from violations of the federal securities laws and various actions to vindicate
shareholder rights in response to corporate and fiduciary misconduct.

Mr. Prongay has extensive experience litigating complex cases in state and federal courts
nationwide. Since joining the Firm, Mr. Prongay has successfully recovered millions of dollars
for investors victimized by securities fraud and has negotiated the implementation of significant
corporate governance reforms aimed at preventing the reoccurrence of corporate wrongdoing.
Some recent cases in which the Firm was appointed as lead counsel that Mr. Prongay has worked
on include:

      Representation of the lead plaintiffs in Fuller v. Imperial Holdings, a putative securities
       class action on behalf of investors alleging violations of the Securities Act of 1933 in
       connection with the company’s $189 million initial public offering. The lawsuit relates
       to misrepresentations and omissions about the company’s business practices and
       involvement in illegal stranger-originated life insurance transactions. This matter is
       ongoing;
      Representation of the lead plaintiffs in Curry v. Hansen Medical, Inc., a putative
       securities class action on behalf investors alleging violations of the Securities Exchange
       Act of 1934. The case relates to the company’s restatement of several quarters of
       financial statements as a result of, among others, improper revenue recognition and
       accounting irregularities. The court recently upheld the sufficiency of the plaintiffs’
       allegations. This matter is ongoing;
      Representation of the lead plaintiffs in Ho v. Duoyuan Global Water, Inc., a putative
       securities class action on behalf of investors alleging violations of the Securities Act of
       1933 and the Securities Exchange Act of 1934. The case relates to misrepresentations
       and omissions about the financial condition and operations of a Chinese company
       publicly traded in the United States. The court recently upheld the sufficiency of the
       plaintiffs’ allegations. This matter is ongoing;
      Representation of the lead plaintiff in Crotteau v. Addus Homecare Corp., a securities
       class action on behalf of investors alleging violations of the Securities Act of 1933 in
       connection with the company’s initial public offering. The case settled for $3 million;
      Representation of the lead plaintiff in Murdeshwar v. Search Media Holdings Ltd., a
       securities class action alleging violations of the Securities Exchange Act of 1934. During
       the course of the litigation, the court found that the lead plaintiff had adequately alleged
       that the proxy materials provided to the investors of the special-purpose acquisition
       company contained misstatements and omissions about the company being acquired. The
       case settled for $2.75 million;


                                                                                             Page 17
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 24 of 39



      Representation of the lead plaintiffs in Mishkin v. Zynex Inc., a securities class action on
       behalf of investors alleging violations of the Securities Exchange Act of 1934. The case
       related to the company’s restatement of its financial results and involved allegations that
       the company had engaged in a systematic scheme to over-bill insurance companies from
       which the company had routinely sought payment for the sale and rental of its products.
       After the court found the lead plaintiffs had adequately alleged violations of the federal
       securities laws, the case settled for $2.5 million; and
      Representation of the plaintiff in Binder v. Shacknai, a shareholder derivative action
       alleging various breaches of fiduciary duty under state law by the board of directors of a
       publicly traded company in connection with the company’s restatement of its historical
       financial results. The settlement of the action conferred substantial benefits on the
       corporation through the adoption of corporate governance reforms designed to protect the
       company and its shareholders against future instances of wrongdoing and broadly
       improve the corporate governance of the company.

Several of Mr. Prongay’s cases have received national and regional press coverage. Mr. Prongay
has been interviewed by journalists and writers for national and industry publications, ranging
from The Wall Street Journal to the Los Angeles Daily Journal. Mr. Prongay recently appeared
as a guest on Bloomberg Television where he was interviewed about the securities litigation
stemming from the high-profile initial public offering of Facebook, Inc.

Mr. Prongay received his Bachelor of Arts degree in Economics from the University of Southern
California and his Juris Doctor degree from Seton Hall University School of Law. Mr. Prongay
is also an alumnus of the Lawrenceville School.

LEE ALBERT was admitted to the bars of the Commonwealth of Pennsylvania, the State of
New Jersey, and the United States District Courts for the Eastern District of Pennsylvania and
the District of New Jersey in 1986. He received his B.S. and M.S. degrees from Temple
University and Arcadia University in 1975 and 1980, respectively, and received his J.D. degree
from Widener University School of Law in 1986. Upon graduation from law school, Mr. Albert
spent several years working as a civil litigator in Philadelphia, PA. Mr. Albert has extensive
litigation and appellate practice experience having argued before the Supreme and Superior
Courts of Pennsylvania and has over fifteen years of trial experience in both jury and non-jury
cases and arbitrations. Mr. Albert has represented a national health care provider at trial
obtaining injunctive relief in federal court to enforce a five-year contract not to compete on
behalf of a national health care provider and injunctive relief on behalf of an undergraduate
university.

Currently, Mr. Albert represents clients in all types of complex litigation including matters
concerning violations of federal and state antitrust and securities laws, mass tort/product liability
and unfair and deceptive trade practices. Mr. Albert was also on the trial team that tried the case
to verdict in In re Korean Ramen Direct Antitrust Litig. In the Norther District of California. Mr.
Albert’s current major cases include In re National Football League Sunday Ticket Antitrust
Litig. (C.D. Cal.); Staley v. Gilead Sciences, Inc. (N.D. Cal.) (Executive Committee); In Re
Automotive Wire Harness Systems Antitrust Litig. (E.D. Mich.); In Re Heater Control Panels
Antitrust Litig. (E.D. Mich.); Kleen Products v. Packaging Corp. of Amer. (N.D. Ill.); and In re
Actos End Payor Antitrust Litig. (13-cv-9244 S.D.N.Y.) (Executive Committee). Previously,
                                                                                               Page 18
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 25 of 39



Mr. Albert had a significant role in Marine Products Antitrust Litig. (C.D. Cal.) (Executive
Committee); Baby Products Antitrust Litig. (E.D. Pa.); In re ATM Fee Litig. (N.D. Cal.); In re
Canadian Car Antitrust Litig. (D. Me.); In re Broadcom Sec. Litig. (C.D. Cal.); and has worked
on In re Avandia Marketing, Sales Practices and Products Liability Litig. (E.D. Pa.); In re Ortho
Evra Birth Control Patch Litig. (N.J. Super. Ct., Middlesex County); In re AOL Time Warner,
Inc. Sec. Litig. (S.D.N.Y.); In re WorldCom, Inc. Sec. Litig. (S.D.N.Y.); and In re Microsoft
Corp. Massachusetts Consumer Protection Litig. (Mass. Super. Ct.).

KEVIN F. RUF graduated from the University of California at Berkeley in 1984 with a
Bachelor of Arts in Economics and earned his Juris Doctor degree from the University of
Michigan in 1987. Mr. Ruf was admitted to the State Bar of California in 1988. Mr. Ruf was an
associate at the Los Angeles firm Manatt Phelps and Phillips from 1988 until 1992, where he
specialized in commercial litigation and was a leading trial lawyer among the associates there.
In 1993, he joined the firm Corbin & Fitzgerald in order to gain experience in criminal law.
There, he specialized in white collar criminal defense work, including matters related to National
Medical Enterprises, Cynergy Film Productions, and the Estate of Doris Duke. Mr. Ruf joined
the Firm in 2001 and has taken a lead trial lawyer role in many of the Firm’s cases. In 2006, Mr.
Ruf argued before the California Supreme Court in the case Smith v. L’Oreal and achieved a
unanimous reversal of the lower court rulings; the case established a fundamental right of all
California workers to immediate payment of all earnings at the conclusion of employment. In
2007, Mr. Ruf took an important case before the Ninth Circuit Court of Appeals, convincing the
Court to affirm the lower court’s certification of a class action in a fraud case (fraud cases have
traditionally faced difficulty as class actions because of the requirement of individual reliance).
Mr. Ruf has extensive trial experience, including jury trials, and considers his courtroom and oral
advocacy skills to be his strongest asset as a litigator. Mr. Ruf currently acts as the Head of the
Firm’s Labor and Consumer Practice, and has extensive experience in securities cases as well.
Mr. Ruf also has experience in real estate law and has been a Licensed California Real Estate
Broker since 1999.

GREGORY B. LINKH works out of the New York office, where he concentrates on antitrust,
securities, shareholder derivative, and consumer litigation. Greg graduated from the State
University of New York at Binghamton in 1996 and from the University of Michigan Law
School in 1999. While in law school, Greg externed with United States District Judge Gerald E.
Rosen of the Eastern District of Michigan. Greg was previously associated with the law firms
Dewey Ballantine LLP, Pomerantz Haudek Block Grossman & Gross LLP, and Murray Frank
LLP.

Greg is the co-author of Inherent Risk In Securities Cases In The Second Circuit, NEW YORK
LAW JOURNAL (Aug. 26, 2004); Staying Derivative Action Pursuant to PSLRA and SLUSA,
NEW YORK LAW JOURNAL, P. 4, COL. 4 (Oct. 21, 2005) and the SECURITIES REFORM
ACT LITIGATION REPORTER, Vol. 20, No. 3 (Dec. 2005).

Greg was one of the lead trial counsel in In re Korean Ramen Direct Antitrust Litig., which was
one of the rare antitrust class action cases to be tried to a jury verdict. Currently Greg’s major
cases include In re Horsehead Holding Corp. Sec. Litig.; and In re Heating Control Panel Direct
Purchaser Action (12-md-02311 E.D. Mich.).


                                                                                             Page 19
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 26 of 39



JOSHUA L. CROWELL concentrates his practice on prosecuting complex securities cases on
behalf of investors. Currently, he is pursuing federal securities class actions against Hansen
Medical, Inc., and Green Dot Corp.

Prior to joining Glancy Prongay & Murray LLP, Joshua was an associate at Labaton Sucharow
LLP in New York, where he helped secure large federal securities class settlements in In re
Countrywide Financial Corporation Securities Litigation ($624 million) and the Oppenheimer
Champion and Core Bond fund cases ($100 million combined). He began his legal career as an
Associate at Paul, Hastings, Janofsky & Walker LLP in New York, primarily representing clients
in the financial industry in commercial litigation.

Prior to attending law school, Joshua was a Senior Economics Consultant at Ernst & Young
LLP, where he priced intercompany transactions and calculated the value of intellectual property.
Joshua received a J.D., cum laude, from The George Washington University Law School. During
law school, he was an Associate of The George Washington Law Review and a member of the
Mock Trial Board. He was also a law intern for Chief Judge Edward J. Damich of the United
States Court of Federal Claims. Joshua earned a B.A. in International Relations from Carleton
College.

KARA M. WOLKE’s practice spans consumer, labor, securities, and other complex class action
prosecution. She has extensive experience in written appellate advocacy in both State and
Federal Circuit Courts of Appeals, and has successfully argued before the Court of Appeal for
the State of California.

Ms. Wolke graduated summa cum laude with a B.S.B.A. in Economics from The Ohio State
University in 2001, and subsequently earned her J.D. (with honors) from Ohio State, where she
was active in Moot Court and received the Dean’s Award for Excellence during each of her three
years. In 2005, she was a finalist in a national writing competition co-sponsored by the American
Bar Association and the Grammy® Foundation. (published at 7 VAND. J. ENT. L. & PRAC. 411).
Ms. Wolke is admitted to the State Bar of California, the Ninth Circuit Court of Appeals, as well
as the United States District Courts for the Northern, Southern, and Central Districts of
California.

JONATHAN M. ROTTER leads the Firm’s intellectual property litigation practice. He
recently served for three years as the first Patent Pilot Program Law Clerk at the United States
District Court for the Central District of California. There, he assisted the Honorable S. James
Otero, Andrew J. Guilford, George H. Wu, John A. Kronstadt, and Beverly Reid O’Connell with
hundreds of patent cases in every major field of technology, from complaint to post-trial
motions. Before his service to the court, Mr. Rotter practiced at an international law firm, where
he argued appeals at the Federal Circuit, Ninth Circuit, and California Court of Appeal, as well
as tried cases, argued motions, and managed all aspects of complex litigation. His cases
involved diverse technologies in both “wet” and “dry” disciplines, and he excels at the critical
skill of translating complex subject matter into a coherent story that can be digested by judges
and juries.

In addition to intellectual property matters, Mr. Rotter has handled cases involving antitrust,
securities, banking, real estate, government, business disputes, product liability, and professional
                                                                                              Page 20
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 27 of 39



liability. Mr. Rotter served as a law clerk to the Honorable Milan D. Smith, Jr., at the United
States Court of Appeals for the Ninth Circuit. He also served as a volunteer criminal prosecutor
for the Los Angeles City Attorney’s Office.

Mr. Rotter graduated with honors from Harvard Law School in 2004. He served as an editor of
the Harvard Journal of Law & Technology, and was selected to be a Fellow in Law and
Economics at the John M. Olin Center for Law, Economics, and Business, and a Fellow in
Justice, Welfare, and Economics at the Weatherhead Center For International Affairs. He
graduated with honors from the University of California, San Diego in 2000 with a B.S. in
molecular biology and a B.A. in music.

Mr. Rotter is admitted to practice before the United States Patent & Trademark Office, the
United States Courts of Appeals for the Ninth and Federal Circuits, and the United States District
Courts for the Northern, Central, and Southern Districts of California. He has written
extensively on intellectual property issues, and has been honored for his work with legal service
organizations.

JOSEPH D. COHEN has extensive complex civil litigation experience, and currently oversees
the firm’s settlement department, negotiating, documenting, and obtaining court approval of the
firm’s securities, merger, and derivative settlements.

Prior to joining the firm, Mr. Cohen successfully prosecuted numerous securities fraud,
consumer fraud, antitrust and constitutional law cases in federal and state courts throughout the
country. Cases in which Mr. Cohen took a lead role include: Jordan v. California Dep’t of
Motor Vehicles, 100 Cal. App. 4th 431 (2002) (complex action in which the California Court of
Appeal held that California’s Non-Resident Vehicle $300 Smog Impact Fee violated the
Commerce Clause of the United States Constitution, paving the way for the creation of a $665
million fund and full refunds, with interest, to 1.7 million motorists); In re Geodyne Res., Inc.
Sec. Litig. (Harris Cty. Tex.) (settlement of securities fraud class action, including related
litigation, totaling over $200 million); In re Cmty. Psychiatric Centers Sec. Litig. (C.D. Cal.)
(settlement of $55.5 million was obtained from the company and its auditors, Ernst & Young,
LLP); In re McLeodUSA Inc., Sec. Litig. (N.D. Iowa) ($30 million settlement); In re Arakis
Energy Corp. Sec. Litig. (E.D.N.Y.) ($24 million settlement); In re Metris Cos., Inc., Sec. Litig.
(D. Minn.) ($7.5 million settlement); In re Landry’s Seafood Rest., Inc. Sec. Litig. (S.D. Tex.)
($6 million settlement); and Freedman v. Maspeth Fed. Loan and Savings Ass’n, (E.D.N.Y)
(favorable resolution of issue of first impression under RESPA resulting in full recovery of
improperly assessed late fees).

Mr. Cohen was also a member of the teams that obtained substantial recoveries in the following
cases: In re: Foreign Exchange Benchmark Rates Antitrust Litig. (S.D.N.Y.) (partial settlements
of approximately $2 billion); In re Washington Mutual Mortgage-Backed Sec. Litig. (W.D.
Wash.) (settlement of $26 million); Mylan Pharm., Inc. v. Warner Chilcott Public Ltd. Co. (E.D.
Pa.) ($8 million recovery in antitrust action on behalf of class of indirect purchasers of the
prescription drug Doryx); City of Omaha Police and Fire Ret. Sys. v. LHC Group, Inc. (W.D.
La.) (securities class action settlement of $7.85 million); and In re Pacific Biosciences of Cal.,
Inc. Sec. Litig. (Cal. Super. Ct.) ($7.6 million recovery).

                                                                                            Page 21
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 28 of 39



In addition, Mr. Cohen was previously the head of the settlement department at Bernstein
Litowitz Berger & Grossmann LLP. While at BLB&G, Mr. Cohen had primary responsibility
for overseeing the team working on the following settlements, among others: In Re Merck & Co.,
Inc. Sec., Deriv. & “ERISA” Litig. (D.N.J.) ($1.062 billion securities class action settlement);
New York State Teachers’ Ret. Sys. v. General Motors Co. (E.D. Mich.) ($300 million securities
class action settlement); In re JPMorgan Chase & Co. Sec. Litig. (S.D.N.Y.) ($150 million
settlement); Dep’t of the Treasury of the State of New Jersey and its Division of Inv. v. Cliffs
Natural Res. Inc., et al. (N.D. Ohio) ($84 million securities class action settlement); In re Penn
West Petroleum Ltd. Sec. Litig. (S.D.N.Y.) ($19.76 million settlement); and In re BioScrip, Inc.
Sec. Litig. ($10.9 million settlement).

SUSAN G. KUPFER is a partner in the Firm’s Berkeley office. Ms. Kupfer joined the Firm in
2003 and received her A.B. degree from Mount Holyoke College in 1969 and her Juris Doctor
degree from Boston University School of Law in 1973. She did graduate work at Harvard Law
School and, in 1977, was named Assistant Dean and Director of Clinical Programs at Harvard,
supervising and teaching in that program of legal practice and related academic components.

For much of her legal career, Ms. Kupfer has been a professor of law. Her areas of academic
expertise are Civil Procedure, Federal Courts, Conflict of Laws, Constitutional Law, Legal
Ethics, and Jurisprudence. She has taught at Harvard Law School, Hastings College of the Law,
Boston University School of Law, Golden Gate University School of Law, and Northeastern
University School of Law. From 1991 through 2002, she was a lecturer on law at the University
of California, Berkeley, Boalt Hall, teaching Civil Procedure and Conflict of Laws. Her
publications include articles on federal civil rights litigation, legal ethics, and jurisprudence. She
has also taught various aspects of practical legal and ethical training, including trial advocacy,
negotiation, and legal ethics, to both law students and practicing attorneys.

Ms. Kupfer previously served as corporate counsel to The Architects Collaborative in Cambridge
and San Francisco, and was the Executive Director of the Massachusetts Commission on Judicial
Conduct. She returned to the practice of law in San Francisco with Morgenstein & Jubelirer and
Berman DeValerio LLP before joining the Firm.

Ms. Kupfer’s practice is concentrated in complex antitrust litigation. She has served as Co-Lead
Counsel in several multidistrict antitrust cases: In re Photochromic Lens Antitrust Litig. (MDL
2173, M.D. Fla. 2010); In re Fresh and Process Potatoes Antitrust Litig. (D. ID. 2011); In re
Korean Air Lines Antitrust Litig. (MDL No. 1891, C.D. Cal. 2007); In re Urethane Antitrust
Litigation (MDL 1616, D. Kan. 2004); In re Western States Wholesale Natural Gas Litigation
(MDL 1566, D. Nev. 2005); and Sullivan v. DB Investments (D.N.J. 2004). She has been a
member of the lead counsel teams that achieved significant settlements in: In re Sorbates
Antitrust Litigation ($96.5 million settlement); In re Pillar Point Partners Antitrust Litigation
($50 million settlement); and In re Critical Path Securities Litigation ($17.5 million settlement).

Ms. Kupfer is a member of the bar of Massachusetts and California, and is admitted to practice
before the United States District Courts for the Northern, Central, Eastern, and Southern Districts
of California, the District of Massachusetts, the Courts of Appeals for the First and Ninth
Circuits, and the U.S. Supreme Court.


                                                                                                Page 22
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 29 of 39



MARC L. GODINO has extensive experience successfully litigating complex, class action
lawsuits as a plaintiffs’ lawyer. Mr. Godino has played a primary role in cases resulting in
settlements of more than $100 million. He has prosecuted securities, derivative, merger &
acquisition, and consumer cases throughout the country in both state and federal court, as well as
represented defrauded investors at FINRA arbitrations. Mr. Godino manages the Firm’s
consumer class action department.

While an associate with Stull Stull & Brody, Mr. Godino was one of the two primary attorneys
involved in Small v. Fritz Co., 30 Cal. 4th 167 (April 7, 2003), in which the California Supreme
Court created new law in the State of California for shareholders that held shares in detrimental
reliance on false statements made by corporate officers. The decision was widely covered by
national media including The National Law Journal, the Los Angeles Times, the New York
Times, and the New York Law Journal, among others, and was heralded as a significant victory
for shareholders.

Recent successes with the Firm include: In re Magma Design Automation, Inc. Securities Litig.,
Case No. 05-2394 (N.D. Cal.) ($13,500,000 cash settlement for shareholders); In re Hovnanian
Enterprises, Inc. Sec. Litig., Case No. 08-cv-0099 (D.N.J.) ($4,000,000 cash settlement for
shareholders); In re Skilled Healthcare Group, Inc. Sec. Litig., Case No. 09-5416 (C.D. Cal.)
($3,000,000 cash settlement for shareholders); In re Youbet.com, Inc. Shareholder Litig., Case
No. BC426144 (L.A. Sup. Ct.) (settlement provided supplemental disclosures to shareholders in
this merger action); Burth v. MSC Software Corp., Case No. 30-2009-00282743 (Orange Cty.
Sup. Ct.) (settlement provided supplemental disclosures to shareholders in this merger action);
Kelly v. Phiten USA, Inc., Case No. 11-67 (S.D. Iowa) ($3.2 million dollar cash settlement in
addition to injunctive relief); Shin v. BMW of North America, 2009 WL 2163509 (C.D. Cal. July
16, 2009) (after defeating a motion to dismiss, the case settled on very favorable terms for class
members including free replacement of cracked wheels); Payday Advance Plus, Inc. v. MIVA,
Inc., Case No. 06-1923 (S.D.N.Y.) ($3,936,812 cash settlement for class members); Villefranche
v. HSBC Bank Nevada, N.A., Case No. 09-3693 (C.D. Cal.) (after defeating a motion to dismiss,
the case resulted in 100% recovery to class members); Esslinger v. HSBC Bank Nevada, N.A.,
Case No. 10-03213 (E.D. Pa.) ($23.5 million settlement pending final approval); In re Discover
Payment Protection Plan Marketing and Sales Practices Litig., Case No. 10-06994 ($10.5
million settlement pending final approval).

Other published decisions include: In re 2TheMart.com Sec. Litig., 114 F. Supp. 2d 955 (C.D.
Cal. 2002) (motion to dismiss denied); In re Irvine Sensors Sec. Litig., 2003 U.S. Dist. LEXIS
18397 (C.D. Cal. 2003) (motion to dismiss denied); Shin v. BMW of North America, 2009 WL
2163509 (C.D. Cal. July 16, 2009) (motion to dismiss denied); In re Toyota Motor Corp. Hybrid
Brake Marketing, Sales, Practices and Products Liability Litig., 2011 WL 6189467 (C.D. Cal.
Dec. 13, 2011) (motion to compel arbitration denied).

Mr. Godino received his undergraduate degree from Susquehanna University with a Bachelor of
Science degree in Business Management. He received his Juris Doctor degree from Whittier Law
School in 1995.




                                                                                            Page 23
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 30 of 39



Mr. Godino is admitted to practice before the State of California, the United States District
Courts for the Central, Northern, and Southern Districts of California, the District of Colorado,
and the Ninth Circuit Court of Appeals.

EX KANO S. SAMS II earned his Bachelor of Arts degree in Political Science from the
University of California Los Angeles. Mr. Sams earned his Juris Doctor degree from the
University of California Los Angeles School of Law, where he served as a member of the UCLA
Law Review. After law school, Mr. Sams practiced class action civil rights litigation on behalf of
plaintiffs. Subsequently, Mr. Sams was a partner at Coughlin Stoia Geller Rudman & Robbins
LLP (currently Robbins Geller Rudman & Dowd LLP) – the largest plaintiffs’ class action firm
in the country – where his practice focused on securities and consumer class actions on behalf of
investors and consumers.

Mr. Sams has served as lead counsel in dozens of securities class actions, shareholder derivative
actions, and complex litigation cases throughout the United States. In conjunction with the
efforts of co-counsel, Mr. Sams briefed and successfully obtained the reversal in the Ninth
Circuit of an order dismissing class action claims brought pursuant to Sections 11 and 15 of the
Securities Act of 1933. Hemmer Group v. SouthWest Water Co., No 11-56154, 2013 WL
2460197 (9th Cir. June 7, 2013). In another securities case that he actively litigated, Mr. Sams
assisted in a successful appeal before a Fifth Circuit panel that included former United States
Supreme Court Justice Sandra Day O’Connor sitting by designation, in which the court
unanimously vacated the lower court’s denial of class certification, reversed the lower court’s
grant of summary judgment, and issued an important decision on the issue of loss causation in
securities litigation: Alaska Electrical Pension Fund v. Flowserve Corp., 572 F.3d 221 (5th Cir.
2009). The case settled for $55 million.

Mr. Sams has also obtained other significant results. Notable examples include: Forbush v.
Goodale, No. 33538/2011, 2013 WL 582255 (N.Y. Sup. Feb. 4, 2013) (denying motions to
dismiss in a shareholder derivative action); Curry v. Hansen Med., No. C 09-5094 CW, 2012 WL
3242447 (N.D. Cal. Aug. 10, 2012) (upholding securities fraud complaint; case settled for $8.5
million); Wilkof v. Caraco Pharm. Labs., 280 F.R.D. 332 (E.D. Mich. 2012) (granting class
certification); Puskala v. Koss Corp., 799 F. Supp. 2d 941 (E.D. Wis. 2011) (upholding securities
fraud complaint); Mishkin v. Zynex Inc., Civil Action No. 09-cv-00780-REB-KLM, 2011 WL
1158715 (D. Colo. Mar. 30, 2011) (denying defendants’ motion to dismiss securities fraud
complaint); Wilkof v. Caraco Pharm. Labs., No. 09-12830, 2010 WL 4184465 (E.D. Mich. Oct.
21, 2010) (upholding securities fraud complaint and cited favorably by the Eighth Circuit in
Public Pension Fund Grp. v. KV Pharm. Co., 679 F.3d 972, 981-82 (8th Cir. 2012)); and
Tsirekidze v. Syntax-Brillian Corp., No. CV-07-02204-PHX-FJM, 2009 WL 2151838 (D. Ariz.
July 17, 2009) (granting class certification; case settled for $10 million).

Additionally, Mr. Sams has successfully represented consumers in class action litigation. Mr.
Sams worked on nationwide litigation and a trial against major tobacco companies, and in
statewide tobacco litigation that resulted in a $12.5 billion recovery for California cities and
counties in a landmark settlement. He also was a principal attorney in a consumer class action
against one of the largest banks in the country that resulted in a substantial recovery and a
change in the company’s business practices. Mr. Sams also participated in settlement
negotiations on behalf of environmental organizations along with the United States Department
                                                                                            Page 24
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 31 of 39



of Justice and the Ohio Attorney General’s Office that resulted in a consent decree requiring a
company to perform remediation measures to address the effects of air and water pollution.

Mr. Sams is a member of the Los Angeles County Bar Association, the John M. Langston Bar
Association, the Consumer Attorneys of California, the Association of Business Trial Lawyers,
and Public Justice. Mr. Sams regularly volunteers at the Brookins Legal Clinic at Brookins
Community A.M.E. Church to provide pro bono legal services to low-income and
underrepresented individuals in South Central Los Angeles. Mr. Sams also serves as a mentor to
law students through the John M. Langston Bar Association.

CASEY E. SADLER graduated from the University of Southern California, Gould School of
Law and joined the Firm in 2010. While attending law school, Mr. Sadler externed for the
Enforcement Division of the Securities and Exchange Commission, spent a summer working for
P.H. Parekh & Co. -- one of the leading appellate law firms in New Delhi, India -- and was a
member of USC’s Hale Moot Court Honors Program.

Mr. Sadler is an associate in the Firm’s Los Angeles office and he concentrates in securities and
consumer litigation. Mr. Sadler is admitted to the State Bar of California, and the United States
District Courts for the Northern, Southern, and Central Districts of California.

MATTHEW M. HOUSTON, a partner in the firm’s New York office, graduated from Boston
University School of Law in 1988. Mr. Houston is an active member of the Bar of the State of
New York and an inactive member of the bar for the Commonwealth of Massachusetts. Mr.
Houston is also admitted to the United States District Courts for the Southern and Eastern
Districts of New York and the District of Massachusetts, and the Second, Seventh, Ninth, and
Eleventh Circuit Court of Appeals of the United States. Mr. Houston repeatedly has been
selected as a New York Metro Super Lawyer.

Mr. Houston has substantial courtroom experience involving complex actions in federal and state
courts throughout the country. Mr. Houston was co-lead trial counsel in one the few ERISA
class action cases taken to trial asserting breach of fiduciary duty claims against plan fiduciaries,
Brieger v. Tellabs, Inc., No. 06-CV-01882 (N.D. Ill.), and has successfully prosecuted many
ERISA actions, including In re Royal Ahold N.V. Securities and ERISA Litigation, Civil Action
No. 1:03-md-01539. Mr. Houston has been one of the principal attorneys litigating claims in
multi-district litigation concerning employment classification of pickup and delivery drivers and
primarily responsible for prosecuting ERISA class claims resulting in a $242,000,000 settlement;
In re FedEx Ground Package Inc. Employment Practices Litigation, No. 3:05-MD-527 (MDL
1700). Mr. Houston recently presented argument before the Eleventh Circuit Court of Appeals
on behalf of a class of Florida pickup and delivery drivers obtaining a reversal of the lower
court’s grant of summary judgment. Mr. Houston represented the interests of Nevada and
Arkansas drivers employed by FedEx Ground obtaining significant recoveries on their behalf.
Mr. Houston also served as lead counsel in multi-district class litigation seeking to modify
insurance claims handling practices; In re UnumProvident Corp. ERISA Benefits Denial Actions,
No. 1:03-cv-1000 (MDL 1552).

Mr. Houston has played a principal role in numerous derivative and class actions wherein
substantial benefits were conferred upon plaintiffs: In re: Groupon Derivative Litigation, No. 12-
                                                                                               Page 25
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 32 of 39



cv-5300 (N.D. Ill. 2012) (settlement of consolidated derivative action resulting in sweeping
corporate governance reform estimated at $159 million); Bangari v. Lesnik, et al., No. 11 CH
41973 (Illinois Circuit Court, County of Cook) (settlement of claim resulting in payment of $20
million to Career Education Corporation and implementation of extensive corporate governance
reform); In re Diamond Foods, Inc. Shareholder Litig., No. CGC-11-515895 (California
Superior Court, County of San Francisco) ($10.4 million in monetary relief including a $5.4
million clawback of executive compensation and significant corporate governance reform); Pace
American Shareholder Litig., 94-92 TUC-RMB (securities fraud class action settlement resulting
in a recovery of $3.75 million); In re Bay Financial Securities Litig., Master File No. 89-2377-
DPW, (D. Mass.) (settlement of action based upon federal securities law claims resulting in class
recovery in excess of $3.9 million); Goldsmith v. Tech. Solutions Co., 92 C 4374 (N.D. Ill. 1992)
(recovery of $4.6 million as a result of action alleging false and misleading statements regarding
revenue recognition).

In addition to numerous employment and derivative cases, Mr. Houston has litigated actions
asserting breach of fiduciary duty in the context of mergers and acquisitions. Mr. Houston has
been responsible for securing millions of dollars in additional compensation and structural
benefits for shareholders of target companies: In re Instinet Group, Inc. Shareholders Litig., C.A.
No. 1289 (Del. Ch.); Jasinover v. The Rouse Co., Case No. 13-C-04-59594 (Maryland Circuit
Court); McLaughlin v. Household Int’l., Inc., Case No. 02 CH 20683 (Ill. Circuit Court); Sebesta
v. The Quizno’s Corp., Case No. 2001 CV 6281 (Col. District Court); Crandon Capital Partners
v. Kimmel, C.A. No. 14998 (Del. Ch.); and Crandon Capital Partners v. Kimmel, C.A. No.
14998 (Del. Ch. 1996) (settlement whereby acquiring company provided an additional $10.4
million in merger consideration).

DANIELLA QUITT, a partner in the firm’s New York office, graduated from Fordham
University School of Law in 1988, is a member of the Bar of the State of New York, and is also
admitted to the United States District Courts for the Southern and Eastern Districts of New York
and the United States Court of Appeals for the Second, Fifth, and Ninth Circuits.

Ms. Quitt has extensive experience in successfully litigating complex class actions from
inception to trial and has played a significant role in numerous actions wherein substantial
benefits were conferred upon plaintiff shareholders, such as In re Safety-Kleen Corp.
Stockholders Litig., (D.S.C.) (settlement fund of $44.5 million); In re Laidlaw Stockholders
Litig., (D.S.C.) (settlement fund of $24 million); In re UNUMProvident Corp. Sec. Litig., (D.
Me.) (settlement fund of $45 million); In re Harnischfeger Ind. (E.D. Wisc.) (settlement fund of
$10.1 million); In re Oxford Health Plans, Inc. Deriv. Litig., (S.D.N.Y.) (settlement benefit of
$13.7 million and corporate therapeutics); In re JWP Inc. Sec. Litig., (S.D.N.Y.) (settlement fund
of $37 million); In re Home Shopping Network, Inc., Deriv. Litig., (S.D. Fla.) (settlement benefit
in excess of $20 million); In re Graham-Field Health Products, Inc. Sec. Litig., (S.D.N.Y.)
(settlement fund of $5.65 million); Benjamin v. Carusona, (E.D.N.Y.) (prosecuted action on
behalf of minority shareholders which resulted in a change of control from majority-controlled
management); In re Rexel Shareholder Litig., (Sup. Ct. N.Y. County) (settlement benefit in
excess of $38 million); and Croyden Assoc. v. Tesoro Petroleum Corp., (Del. Ch.) (settlement
benefit of $19.2 million).



                                                                                             Page 26
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 33 of 39



In connection with the settlement of Alessi v. Beracha, (Del. Ch.), a class action brought on
behalf of the former minority shareholders of Earthgrains, Chancellor Chandler commented: “I
give credit where credit is due, Ms. Quitt. You did a good job and got a good result, and you
should be proud of it.”

Ms. Quitt has focused her practice on shareholder rights and ERISA class actions but also
handles general commercial and consumer litigation. Ms. Quitt serves as a member of the
S.D.N.Y. ADR Panel and has been consistently selected as a New York Metro Super Lawyer.

BENJAMIN I. SACHS-MICHAELS, a partner in the firm’s New York office, graduated from
Benjamin N. Cardozo School of Law in 2011. His practice focuses on shareholder derivative
litigation and class actions on behalf of shareholders and consumers.

While in law school, Mr. Sachs-Michaels served as a judicial intern to Senior United States
District Judge Thomas J. McAvoy in the United States District Court for the Northern District of
New York and was a member of the Cardozo Journal of Conflict Resolution.

Mr. Sachs-Michaels is a member of the Bar of the State of New York. He is also admitted to the
United States District Courts for the Southern and Eastern Districts of New York and the United
States Court of Appeals for the Second Circuit.

                                     SENIOR COUNSEL

JASON L. KRAJCER is senior counsel in the firm’s Los Angeles office. He specializes in
complex securities cases and has extensive experience in all phases of litigation (fact
investigation, pre-trial motion practice, discovery, trial, appeal).

Prior to joining Glancy Prongay & Murray LLP, Mr. Krajcer was an associate at Goodwin
Procter LLP where he represented issuers, officers, and directors in multi-hundred million and
billion dollar securities cases. He began his legal career at Orrick, Herrington & Sutcliffe LLP,
where he represented issuers, officers, and directors in securities class actions, shareholder
derivative actions, and matters before the SEC.

Mr. Krajcer is admitted to the State Bar of California, the Bar of the District of Columbia, the
United States Supreme Court, the Ninth Circuit Court of Appeals, and the United States District
Courts for the Central and Southern Districts of California.

                                        ASSOCIATES

GARTH A. SPENCER joined the firm in 2016 and is based in the New York office. His work
includes securities, antitrust, and consumer litigation. Mr. Spencer also works on whistleblower
matters. Mr. Spencer received his B.A. in Mathematics from Grinnell College in 2006. He
received his J.D. in 2011 from Duke University School of Law, where he was a staff editor on
the Duke Law Journal. From 2011 until 2014 he worked in the tax group of a large, international
law firm. Since 2014 he has worked on tax whistleblower matters. Immediately prior to joining
Glancy Prongay & Murray, Mr. Spencer attended New York University where he received an
LL.M. in Taxation.
                                                                                           Page 27
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 34 of 39



BRIAN D. BROOKS joined the New York office of Glancy Prongay & Murray LLP in 2019,
specializing in antitrust, consumer, and securities litigation. Prior to joining the firm, Mr. Brooks
was an active member of the trial team for the class in In re: Nexium Antitrist Litigation, the first
post-Actavis reverse-payment case to be tried to verdict. He was also an active member of the
litigation team in the In re: Provigil, In re: Prograf, and In re: Miralax antitrust matters, which
collectively settled for more than $600 million, as well as the In re: Suboxone and In re: Niaspan
antitrust matters, which are still pending. Mr. Brooks received his B.A. from Northwestern State
University of Louisiana in 1998 and his J.D. from Washington and Lee School of Law in 2002,
and is admitted to practice in New York and Louisiana.

LEANNE HEINE SOLISH joined Glancy Prongay & Murray LLP in 2012. Leanne graduated
summa cum laude from Tulane University with a B.S.M. in Accounting and Finance in 2007,
and she received her J.D. from the University of Texas School of Law in 2011. While attending
law school, Leanne was an editor for the Texas International Law Journal, a student attorney for
the Immigration and Worker Rights Clinics, and she externed with MALDEF and the Texas
Civil Rights Project. Leanne is a member of the Beta Gamma Sigma Business Honors Society.
She is a registered CPA in Illinois, and was admitted to the California State Bar in 2011.

THOMAS J. KENNEDY works out of the New York office, where he concentrates on
securities, antitrust, and consumer litigation. He received a Juris Doctor degree from St. John’s
University School of Law in 1995. At St. John’s, he was a member of the ST. JOHN’S JOURNAL
OF LEGAL COMMENTARY. Tom graduated from Miami University in 1992 with a Bachelor of
Science degree in Accounting and has passed the CPA exam. Tom was previously associated
with the law firm Murray Frank LLP.

CHRISTOPHER FALLON joined the firm in 2013 specializing in securities, consumer, and
anti-trust litigation. Prior to joining the firm, Mr. Fallon was a contract attorney with O'Melveny
& Myers LLP working on anti-trust and business litigation disputes. He is a Certified E-
Discovery Specialist through the Association of Certified E-Discovery Specialists (ACEDS).

Mr. Fallon earned his J.D. and a Certificate in Dispute Resolution from Pepperdine Law School
in 2004. While attending law school, Christopher worked at the Pepperdine Special Education
Advocacy Clinic and interned with the Rhode Island Office of the Attorney General. Prior to
attending law school, he graduated from Boston College with a Bachelor of Arts in Economics
and a minor in Irish Studies, then served as Deputy Campaign Finance Director on a U.S. Senate
campaign.

DANIELLE L. MANNING joined the firm in 2016. Ms. Manning received her Bachelor of
Arts degree with honors in Environmental Analysis from Claremont McKenna College. Ms.
Manning received her Juris Doctor degree from the University of California Los Angeles School
of Law, where she served as Chief Managing Editor of the Journal of Environmental Law and
Policy. While attending law school, Ms. Manning externed for the Honorable Laurie D. Zelon in
the California Court of Appeal and interned for the California Department of Justice, Office of
the Attorney General. Prior to law school, Ms. Manning worked as a paralegal in a large law
firm.



                                                                                               Page 28
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 35 of 39



JENNIFER M. LEINBACH joined the firm in 2016. Prior to joining the firm, Ms. Leinbach
served for nearly five years as a judicial law clerk for a number of judges in the Central District
of California. As a judicial law clerk, Ms. Leinbach was responsible for assisting these judges
with case management, preparing for hearings and trial, and drafting rulings. Ms. Leinbach
worked on a variety of different cases, including cases involving financial fraud, insolvency and
complex civil litigation. Ms. Leinbach was also responsible for assisting those judges, sitting by
designation, on appellate cases.

Ms. Leinbach graduated magna cum laude from Vermont Law School and was a member of
Vermont Law Review, where she focused on environmental law issues. During law school, Ms.
Leinbach served as a judicial extern in the District of Vermont. She obtained her undergraduate
degree cum laude from Pepperdine University.

ALEXA MULLARKY joined the Firm in 2015. Ms. Mullarky graduated cum laude from the
University of Washington with a Bachelor of Arts degree in Law, Societies, and Justice. Ms.
Mullarky received her Juris Doctor degree from the USC Gould School of Law, where she was a
member of the Hale Moot Court Honors Program Executive Board. While attending law school,
Ms. Mullarky interned in the legal department of Southern California Edison, a Fortune 500
company, where she worked in energy regulations.

CHARLES H. LINEHAN joined the Firm in 2015. Mr. Linehan graduated summa cum laude
from the University of California, Los Angeles with a Bachelor of Arts degree in Philosophy and
a minor in Mathematics. Mr. Linehan received his Juris Doctor degree from the UCLA School
of Law, where he was a member of the UCLA Moot Court Honors Board. While attending law
school, Mr. Linehan participated in the school’s First Amendment Amicus Brief Clinic (now the
Scott & Cyan Banister First Amendment Clinic) where he worked with nationally recognized
scholars and civil rights organizations to draft amicus briefs on various Free Speech issues.

MELISSA WRIGHT joined the Firm in 2014. Melissa received her J.D. from the UC Davis
School of Law in 2012, where she was a board member of Tax Law Society and externed for the
California Board of Equalization’s Tax Appeals Assistance Program focusing on consumer use
tax issues. Melissa also graduated from NYU School of Law, where she received her LL.M. in
Taxation in 2013.

DANA K. VINCENT received her J.D. in 2002 from Georgetown University Law Center in
Washington D.C. and her B.A. cum laude from Spellman College in 1995. Dana also earned an
M.A. in Economics from the New School in 1999, where she was the Aaron Diamond Fellow.
Ms. Vincent has served as a Law Clerk to the Hon. Sterling Johnson, Jr. of Brooklyn, NY, and
has significant experience in the New York Office of the Attorney General where she served as
an Assistant Attorney General from 2003-2006. She was a consultant to the Marshall Project, an
online journalism organization focusing on U.S. Criminal Justice issues.

MEHRDAUD JAFARNIA received his J.D. in 2001 from Southwestern University School of
Law, having earlier earned a B.A. in Political Science/International Relations from the
University of California at Los Angeles (UC Regents Merit Scholarship Award and the Vance
Burch Scholarship). Mr. Jafarnia served as a Staff Attorney for the 9th Circuit Court of Appeals

                                                                                             Page 29
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 36 of 39



and has represented financial institutions in adversary and evidentiary proceedings in the
Bankruptcy Courts.

VAHE MESROPYAN joined the firm in 2018 and focuses his practice on litigating securities
class actions. Immediately prior to joining the firm, Mr. Mesropyan served as a judicial law
clerk for multiple judges in the U.S. District Court for the Central District of California. Prior to
his clerkship, Mr. Mesropyan was an associate at Crowell & Moring LLP, where he represented
Fortune 500 companies in complex antitrust matters.

Mr. Mesropyan received his J.D. from the University of California, Irvine School of Law as a
Dean’s Merit Scholarship recipient. While in law school, he clerked for the Federal Trade
Commission, Consumer Protection Unit and served as an extern for the Internal Revenue
Service, Office of Chief Counsel.

NOREEN R. SCOTT received her J.D. in 2002 from Tulane Law School and earned a B.A. in
Economics from Emory University in 1999. She served as a law clerk to the Hon. Charles R.
Jones on the Louisiana State Court of Appeal, and has extensive experience prosecuting complex
class action cases.

NATALIE S. PANG is an associate in the firm’s Los Angeles office. Ms. Pang has advocated
on behalf of thousands of consumers during her career. Ms. Pang has extensive experience in
case management and all facets of litigation: from a case’s inception through the discovery
process–including taking and defending depositions and preparing witnesses for depositions and
trial–mediation and settlement negotiations, pretrial motion work, trial and post-trial motion
work.

Prior to joining the firm, Ms. Pang lead the mass torts department of her last firm, where she
managed the cases of over two thousand individual clients. There, Ms. Pang worked on a wide
variety of complex state and federal matters which included cases involving pharmaceutical
drugs, medical devices, auto defects, toxic torts, false advertising, and uninhabitable conditions.
Ms. Pang was also trial counsel in the notable case, Celestino Acosta et al. v. City of Long Beach
et al. (BC591412) which was brought on behalf of residents of a mobile home park built on a
former trash dump and resulted in a $39.5 million verdict after an eleven-week jury trial in Los
Angeles Superior Court.

Ms. Pang received her J.D. from Loyola Law School. While in law school, Ms. Pang received a
Top 10 Brief Award as a Scott Moot Court competitor, was chosen to be a member of the Scott
Moot Court Honor’s Board, and competed as a member of the National Moot Court Team. Ms.
Pang was also a Staffer and subsequently an Editor for Loyola’s Entertainment Law Review as
well as a Loyola Writing Tutor. During law school, Ms. Pang served as an extern for: the Hon.
Rolf Treu (Los Angeles Superior Court), the Los Angeles City Attorney’s Office, and the
Federal Public Defender’s Office. Ms. Pang obtained her undergraduate degree from the
University of Southern California and worked in the healthcare industry prior to pursuing her
career in law.




                                                                                               Page 30
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 37 of 39



                                         OF COUNSEL

PETER A. BINKOW has prosecuted lawsuits on behalf of consumers and investors in state and
federal courts throughout the United States. He served as Lead or Co-Lead Counsel in many
class action cases, including: In re Mercury Interactive Sec. Litig.($117.5 million recovery);
Schleicher v. Wendt (Conseco Securities litigation - $41.5 million recovery); Lapin v Goldman
Sachs ($29 million recovery); In re Heritage Bond Litigation ($28 million recovery); In re
National Techteam Sec. Litig.($11 million recovery for investors); In re Lason Inc. Sec. Litig.
($12.68 million recovery), In re ESC Medical Systems, Ltd. Sec. Litig.($17 million recovery);
and many others. In Schleicher v Wendt, Mr. Binkow successfully argued the seminal Seventh
Circuit case on class certification, in an opinion authored by Chief Judge Frank Easterbrook. He
has argued and/or prepared appeals before the Ninth Circuit, Seventh Circuit, Sixth Circuit and
Second Circuit Courts of Appeals.

Mr. Binkow joined the Firm in 1994, became a partner in 2002, and took Of Counsel status in
2015. He was born on August 16, 1965 in Detroit, Michigan. Mr. Binkow obtained a Bachelor
of Arts degree from the University of Michigan in 1988 and a Juris Doctor degree from the
University of Southern California in 1994.

MARK S. GREENSTONE concentrates on consumer, financial fraud, and employment-related
class actions. Possessing significant law and motion and trial experience, Mr. Greenstone has
represented clients in multi-million dollar disputes in California state and federal courts, as well
as the Court of Federal Claims in Washington, D.C.

Mr. Greenstone received his training as an associate at Sheppard, Mullin, Richter & Hampton
LLP where he specialized in complex business litigation relating to investment management,
government contracts and real estate. Upon leaving Sheppard Mullin, Mr. Greenstone founded
an internet-based company offering retail items on multiple platforms nationwide. He thereafter
returned to law bringing a combination of business and legal skills to his practice.

Mr. Greenstone graduated Order of the Coif from the UCLA School of Law. He also received his
undergraduate degree in Political Science from UCLA, where he graduated Magna Cum Laude
and was inducted into the Phi Beta Kappa honor society.

Mr. Greenstone is a member of the Consumer Attorneys Association of Los Angeles, the Santa
Monica Bar Association and the Beverly Hills Bar Association. He is admitted to practice in
state and federal courts throughout California.

ROBERT I. HARWOOD graduated from William and Mary Law School in 1971, and has
specialized in securities law and securities litigation since beginning his career in 1972 at the
Enforcement Division of the New York Stock Exchange. Mr. Harwood was a founding member
of Harwood Feffer LLP. He has prosecuted numerous securities, class, derivative, and ERISA
actions. He is a member of the Trial Lawyers’ Section of the New York State Bar Association
and has served as a guest lecturer at trial advocacy programs sponsored by the Practicing Law
Institute. In a statewide survey of his legal peers published by Super Lawyers Magazine, Mr.
Harwood has been consistently selected as a “New York Metro Super Lawyer.” Super Lawyers
are the top five percent of attorneys in New York, as chosen by their peers and through the
                                                                                              Page 31
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 38 of 39



independent research. He is also a Member of the Board of Directors of the MFY Legal Services
Inc., which provides free legal representation in civil matters to the poor and the mentally ill in
New York City. Since 1999, Mr. Harwood has also served as a Village Justice for the Village of
Dobbs Ferry, New York.

Commenting on Mr. Harwood’s abilities, in In re Royal Dutch/Shell Transport ERISA Litigation,
(D.N.J.), Judge Bissell stated: “the Court knows the attorneys in the firms involved in this matter
and they are highly experienced and highly skilled in matters of this kind. Moreover, in this case
it showed. Those efforts were vigorous, imaginative and prompt in reaching the settlement of
this matter with a minimal amount of discovery . . . . So both skill and efficiency were brought
to the table here by counsel, no doubt about that.”

Likewise, Judge Hurley stated in connection with In re Olsten Corporation Securities Litigation,
No. 97 CV-5056 (E.D.N.Y. Aug. 31, 2001), wherein a settlement fund of $24.1 million was
created: “The quality of representation here I think has been excellent.” Mr. Harwood was lead
attorney in Meritt v. Eckerd, No. 86 Civ. 1222 (E.D.N.Y. May 30, 1986), where then Chief Judge
Weinstein observed that counsel conducted the litigation with “speed and skill” resulting in a
settlement having a value “in the order of $20 Million Dollars.” Mr. Harwood prosecuted the
Hoeniger v. Aylsworth class action litigation in the United States District Court for the Western
District of Texas (No. SA-86-CA-939), which resulted in a settlement fund of $18 million and
received favorable comment in the August 14, 1989 edition of The Wall Street Journal
(“Prospector Fund Finds Golden Touch in Class Action Suit” p. 18, col. 1). Mr. Harwood
served as co-lead counsel in In Re Interco Incorporated Shareholders Litigation, Consolidated
C.A. No. 10111 (Del. Ch.) (May 25, 1990), resulting in a settlement of $18.5 million, where
V.C. Berger found, “This is a case that has an extensive record that establishes it was very hard
fought. There were intense efforts made by plaintiffs’ attorneys and those efforts bore very
significant fruit in the face of serious questions as to ultimate success on the merits.”

Mr. Harwood served as lead counsel in Morse v. McWhorter (Columbia/HCA Healthcare
Securities Litigation) (M.D. Tenn.), in which a settlement fund of $49.5 million was created for
the benefit of the Class, as well as In re Bank One Securities Litigation, (N.D. Ill.), which
resulted in the creation of a $45 million settlement fund. Mr. Harwood also served as co-lead
counsel in In re Safety-Kleen Corp. Stockholders Litigation, (D.S.C.), which resulted in a
settlement fund of $44.5 million; In re Laidlaw Stockholders Litigation, (D.S.C.), which resulted
in a settlement fund of $24 million; In re AIG ERISA Litigation, (S.D.N.Y.), which resulted in a
settlement fund of $24.2 million; In re JWP Inc. Securities Litigation, (S.D.N.Y.), which resulted
in a $37 million settlement fund; In re Oxford Health Plans, Inc. Derivative Litigation,
(S.D.N.Y.), which resulted in a settlement benefit of $13.7 million and corporate therapeutics;
and In re UNUMProvident Corp. Securities Litigation, (D. Me.), which resulted in the creation
of settlement fund of $45 million. Mr. Harwood has also been one of the lead attorneys in
litigating claims in In re FedEx Ground Package Inc. Employment Practices Litigation, No.
3:05-MD-527 (MDL 1700), a multi-district litigation concerning employment classification of
pickup and delivery drivers which resulted in a $242,000,000 settlement.

STAN KARAS, of counsel in the Los Angeles office, is an experienced class action attorney,
who works on every stage of such cases from pleading challenges to class certification
proceedings to trial and appeal. He is also an experienced trial lawyer, including as first chair.
                                                                                             Page 32
        Case 1:19-cv-09236-KPF Document 79 Filed 01/28/20 Page 39 of 39



Among other successes, he obtained a $3 million jury verdict for a client, along with a finding
that the defendant was liable for punitive damages. In another trial, the court granted non-suit in
favor of Mr. Karas’s client after he delivered the opening argument.

Mr. Karas started his legal career at Paul Hastings Janofsky and Walker, where he handled
complex commercial and real estate litigation. Subsequently, he joined Quinn Emanuel Urquhart
& Sullivan, where he specialized in class actions, both on the plaintiff and the defense side, as
well as intellectual property litigation. Mr. Karas then worked at a plaintiff-side class action firm
where he obtained tens of millions of dollars in settlements on behalf of his clients.

Mr. Karas is a graduate of Stanford University, where he received a degree in History and
Literature and was elected to Phi Beta Kappa. He graduated from Boalt Hall School of Law at
UC Berkeley. In law school, Mr. Karas served as Articles Editor of the California Law Review
and Notes and Comments Editor of the Berkeley Technology Law Journal. Mr. Karas has
published on class action and privacy law issues including Privacy, Identity, Databases, 52 AM.
U. L. REV. 393 (2002) and The Role of Fluid Recovery in Consumer Protection Litigation, 90
CAL. L. REV. 959 (2002).




                                                                                               Page 33
